Title: To James Madison from John Baptiste Sartori, 15 December 1801 (Abstract)
From: Sartori, John Baptiste
To: Madison, James


15 December 1801, Philadelphia. Introduces Prince Ruspoli, a dignitary in the Order of Malta and member of one of the first families of Rome, who is traveling in America and wishes to meet the president.
 

   RC (DLC). 1 p. In 1802 the pope nominated Bailiff Bartolomeo Ruspoli as grand master of the Knights of Malta; he declined the honor (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 25:432, 26:2).

